DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least six (6) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
The election of Group II and Species A in the reply filed on 29 August 2022 is acknowledged. Because supposed errors were not pointed out, the election has been treated as an election without traverse (MPEP § 818.01(a)), thereby leaving claims 1-7 withdrawn pursuant to 37 CFR 1.142(b). Although claims 8-17 were identified as corresponding to the Species A election, at least claims 15-17 are recognized as being directed to non-elected Species E-G, and are in turn withdrawn at this time as well.
Claim Objections
Claims 8-14 are objected to because of the following informalities:  
At line 2 of claim 8. “with the following features” should be changed, for example, to “the device comprising”.
At line 3 of claim 8, “is provided,” should be deleted.
At line 7 of claim 8, “wherein” should be added prior to “the geometry”.
At the beginning of line 11 of claim 8, “there is also” should be changed, for example, to “wherein the device further comprises”.
The claim 8 line 11-14 usage of “or” numerous times, followed by “and/or”, should be revised with appropriate comma and conjunction usage.
The claim 8 line 14 recitation of “which device” should be changed, for example, to “which at least one device for preventing condensate from precipitating”
Also at line 14 of claim 8, a colon “:” should be added after “such that”.
The dash “-” prior to option “a)” in claim 8 should be deleted, and the indentation of this option a) should be changed to match that of options b) and c).
The claim 9 and claim 16 reference back to the intermediate “region” should each be corrected to refer back to the intermediate “space” first recited in claim 8.
At line 3 of claim 10, a colon should be added after “comprising”.
Claim 11 should be revised extensively, including for example to remove the period “.” at line 6 of the claim and to clearly outlined exactly what about the line 2 shielding mat is being provided to the claim 8 device.
Each instance of the term “preferably” in claim 12 should be deleted.
Appropriate correction of these issues (a)-(l) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 8 at line 2 recites a plastic film as the broad recitation, and the claim also recites “in particular” as a separator film as the narrower statement of the range/limitation.
Claim 9 at line 5 recites the mat/wall resting on the roller jacket in a partial circumferential region as the broad recitation, and the claim also recites “preferably” extending in the longitudinal direction of the cooling roller as the narrower statement of the range/limitation.
Claim 9 at line 6 recites an extension “at least in the region of the melt film or plastic film” as the broad recitation, and the claim also recites “and preferably beyond” as the narrower statement of the range/limitation.
Claim 11 contains numerous broad/narrow recitations, including for example a recitation of fabrics (broad) and non-woven fabrics (narrow), non-wovens (broad) and non-woven fabrics (narrow), polymeric foams (broad) and each foam material recited thereafter (narrow), cellulose (broad) and recitations of cotton and its derivatives (narrow), etc. 
These claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Since antecedent basis is not clearly conveyed, it is unclear at line 4 of claim 8 exactly what is being referenced as that “which is placed along a contact line on the roller jacket of the cooling roller”.
Also at line 4 of claim 8, “the” roller jacket lacks antecedent basis, in particular since no such jacket is recited previously in the claim.
Since antecedent basis is not clearly conveyed, it is unclear at line 5 of claim 8 exactly what is being referenced as “from where the melt film and/or plastic film can be conveyed”, i.e. whether this refers back to the previously recited roller or the previously recited jacket thereof.
The claim 8 line 5 reference back to a melt film “and/or” plastic film is confusing, in particular since line 3 stipulates that either a melt film “or” a plastic film is fed. Use of “and/or” in this manner elsewhere in claim 8 (i.e. a total of three instances pertaining to the film(s)) is likewise considered indefinite. Further, the subsequent recitation of a melt film “or” a plastic film (e.g. line 12) leads to additional confusion as to whether only a melt film or a plastic film is being formed, or whether both may be formed instead.
The claim 8 line 5 recitation of conveyance “further” lacks antecedent basis, in particular since no such conveyance is recited or clearly implied previously in the claim.
Claim 8 at line 6 lacks antecedent basis for “the” partial wrap angles, in particular since no such wrap angles are previously recited or clearly defined in the claim.
It is unclear at lines 9-10 of claim 8 exactly how to interpret the recited tapering formed between the film(s) “and” the roller jacket “and” the cooling roller.
Also at line 10 of claim 8, it is unclear exactly what is being referenced by use of the term “therefrom”, i.e. whether the spacing is between the roller jacket and cooling roller, between the film(s) and roller jacket, between the film(s) and cooling roller, or between two other claimed components.
Claim 8 at line 13 lacks antecedent basis for “the” roller surface, in particular since no such surface is recited previously in the claim.
The claim 8 line 14 recitation of “which device” does not clearly specify whether reference is being made back to the line 11 “at least one device” or to the line 1 “device”. If the former of these options is intended, then a suggested correction to this effect appears under objection (f) above.
The claim 8 option a) recitation of preventing condensate on the film and/or roller jacket, where the claim previously at lines 11-14 provides for condensate prevention on either the film, the jacket, or the roller, is confusing. Further, the option a) recitation of preventing condensate on the film “and/or” the jacket raises the same or similar indefiniteness issue (e) addressed above.
Since antecedent basis is not clearly conveyed, it is unclear in claim 8 option b) exactly where the term “there” is referring back to.
It is unclear which “side” is being referenced at the end of claim 8 option c).
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 9 line 2 “shielding device or cover device” refers back to the same “cover device or shielding device” of claim 8, or whether they may be construed as distinct therefrom.
It is unclear at lines 2-3 of claim 9 exactly how a shielding or cover device can be in the form of both a shielding mat and a shielding wall.
It is unclear how the claim 9 mat/wall can be arranged to terminate in front of the contact line if they extend beyond the film.
The claim 9 recitation of cooling roller rotation “beneath the shielding mat” is confusing, not only because this conflicts with the claim 9 line 3 recitation of the mat being held in place by implying that the roller rotates with respect to the mat, but also since only a mat is being referenced and not the previously recited wall that is recited in addition and/or in the alternative to the mat.
Due to the combined “or” and “and/or” usage in claim 10, it is unclear whether liquid-tight is being provided “and/or” strictly “water-impermeable”, or whether “liquid-tight” is also provided “and/or” the previously recited non-porous, non-perforated, and condensate-impermeable properties.
It is unclear in claim 10 option b) how a fabric-like material can be both porous and perforated, and/or whether it is intended for a comma to exist subsequent to “non-water tight”
Claims 11-14 at line 2 each lack antecedent basis for “the” shielding mat, in particular since no such “mat” is recited previously in these claims or in claim 8. Claims 12-14 further lack antecedent basis for the shielding “wall”, and claim 13 lacks antecedent basis for the recited termination at a distance from the contact line.
Claim 11 at lines 3-10 contains numerous indefiniteness issues, incomplete sentences, both broad and narrow recitations, duplicate recitations, etc. that should be corrected. It is further unclear exactly how to construe claim 11 recitations such as “comprises one or more of the following materials and includes one or more of the following materials, specifically”, recitations of specific materials along with a forward slash “/” followed by another material, exactly what is inclusive of the terms “and the like”, etc. The scope of this claim cannot be clearly ascertained in its current form.
Claim 11 also contains the trademark/trade name “Alcantara®”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe an unspecified type, form, and/or material of synthetic leather, and, accordingly, the identification/description is indefinite.
Since antecedent basis is not clearly conveyed, it is unclear in claim 13 exactly what the smooth cut edge and fibers are of, including for example whether they are of the shielding mat/wall or of some other claimed or unclaimed component.
Claim 14 lacks antecedent basis for “its cut edge”, in particular since no cut edge is previously recited in this claim or in claim 8.
Appropriate correction of these issues (a)-(y) is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronsen (US 3,154,608).
As to the pending claims, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to claim 8, Aronsen teaches a device comprising all of the claimed structural components, including for example the claimed cooling roller 3, the claimed intermediate space, and the claimed device met by one or more of disclosed components 14, 21, and/or 23 which are believed to comprise one or more of a material, configuration, or capability to cause condensate to evaporate, vaporize, or otherwise be transported away, suctioned off, and/or run out as claimed (see at least the fig. 1-2 depictions, in addition to their corresponding description). Note again that even without an explicit disclosure of one or more of the claimed plastic material, intended use, condensation, evaporation, vaporization, and/or precipitation, Aronsen is still believed to anticipate the claimed device because all structural elements of claim 8 are disclosed. Further, the instant specification demonstrates, at least in part, that one or more of the above components 14, 21, and/or 23 of Aronsen are in fact capable of the claimed condensate removal and/or prevention, and Aronsen even explicitly outlines the removal of a substance such as oil thereby, which is believed to demonstrate a capability of also removing condensate whether or not such condensate forms or is otherwise recognized as forming during use of the disclosed apparatus. See again MPEP §§ 2114-2115 as they might apply to how Aronsen anticipates what is presently claimed.
The claim 9 mat or wall and the claim 10-11 mat are believed to be met by Aronsen’s disclosure of barrier or dam 21, and/or by strip 23. Further, and with respect to all of claims 9-14, it is noted that the shielding or covering element of these dependent claims are believed to refer strictly back to claim 8 option a), which is recited as an alternative to claim 8 options b) and c). Because Aronsen’s above-cited device meets claim 8 options b) and c), and because claims 9-14 do not at this time stipulate that they are further limiting anything other than option a) as a remaining alternative to options b)-c), claims 9-14 are hereby construed as met even if various limitations pertaining to alternative option a) are not explicitly disclosed.






Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742